               Case 1:17-cv-06770-AJN-SN Document 135-9 Filed 09/25/19 Page 1 of 5



                                  DECLARATION OF ANGELA ROBERTS

                Pursuant to 28 U.S.C. § 1746, I, Angela Roberts, declare as follows:

           1. I have personal knowledge of the matters stated herein and would testify to the same if

                called as a witness in Court.

           2. I am a life-long resident of New York.

           3. I was born in 1984.

           4. I have been a permanent resident of Tioga County, New York, since 2013.

           5. I have lived at my current address at 27 Dover Dr., Endicott, NY 13760, since 2013.

           6. I have been registered to vote at that address since I moved there in 2013.

           7. I first registered to vote in Manhattan, New York County sometime in or after 2002, after

                I turned 18.

           8. I voted in elections between 2002 and 2008 while I lived in Manhattan.

           9. In or around 2010, I moved to Brooklyn, Kings County, to live with my mother-in-law,

                Denise Roberts, at 1091 Herkimer St., Brooklyn, NY 11233.

           10. While I lived in Brooklyn, I updated my voter registration to reflect my new address.

           11. I voted in the 2012 election in Brooklyn.

           12. In 2013, I moved with my mother-in-law, Denise Roberts, to our current address at 27

                Dover Dr., Endicott, NY 13760.

           13. After I moved to Tioga County, I updated my voter registration with the Department of

                Motor Vehicles to reflect my current address.

           14. Shortly thereafter, I received a voter registration card from the Tioga County Board of

                Elections in the mail at my current address.




                                                         1


Confidential                                                                                      CCNY-006321
               Case 1:17-cv-06770-AJN-SN Document 135-9 Filed 09/25/19 Page 2 of 5



           15. The voter card had my correct name and address, and showed that my polling place was

                the Campville Fire Station, 6153 State Route 17C, Endicott, NY 13760.

           16. On Election Day, November 8, 2016, I made plans to cast my vote in the morning.

                Because I had a newborn baby at the time, I coordinated voting schedules with my

                mother-in-law, Denise Roberts.

           17. My mother-in-law was the first to attempt to vote at the Campville Fire Station that

                morning, while I took care of my newborn baby.

           18. When my mother-in-law returned from the polling place, she was upset.

           19. We talked about her voting experience for a little while. She told me her name was not

                listed in the poll book and that she had to cast an affidavit ballot.

           20. While she took care of my baby, I left our house to go vote. I arrived at the Campville

                Fire Station sometime between 8 and 9 AM.

           21. Upon arriving at the polling place, I provided my name to the poll workers. They told me

                that my name was not listed in the poll book.

           22. I showed the poll workers my voter card, which stated my correct name and address and

                listed my polling place as the Campville Fire Station.

           23. The poll workers told me that the same thing had just recently happened to another voter.

           24. I replied that the voter they were referring to is my mother-in-law, Denise Roberts, and

                that we lived at the same address.

           25. The poll workers then looked up my address, and showed me that neither I nor Denise

                Roberts were listed in the poll book as being registered at 27 Dover Drive. The poll

                workers then showed me that the previous residents of 27 Dover Drive were still listed in

                the poll book.



                                                           2


Confidential                                                                                       CCNY-006322
               Case 1:17-cv-06770-AJN-SN Document 135-9 Filed 09/25/19 Page 3 of 5



           26. I asked the poll workers why my name was not listed in the poll book.

           27. One of the poll workers replied that she did not know why my name was not listed in the

                poll book.

           28. The poll workers did not do anything else to determine why I was not listed in the poll

                book.

           29. The poll workers handed me an affidavit ballot and told me to fill it out.

           30. I filled out the affidavit ballot and the affidavit ballot envelope, placed the ballot into the

                envelope, and handed it to the poll workers.

           31. The poll workers did not tell me anything about whether my affidavit ballot would be

                counted or whether there was anything I could do to ensure my ballot would be counted.

           32. I left the polling place and returned home.

           33. I was upset that I was not listed in the poll book and that I could not cast a regular ballot.

           34. A few weeks later, I received a letter from the Tioga County Board of Elections stating

                that my affidavit ballot had not been counted.

           35. Based on that letter, I believe I was disenfranchised in the November 2016 election.

           36. I do not understand why my name was not listed in the poll book in the November 2016

                election or why my vote was not counted.

           37. I do not remember receiving any other mailings from the Tioga County Board of

                Elections between 2014 and the date of the November 2016 presidential election.

           38. Voting is important to me.

           39. I am still very upset that my vote was not counted in the November 2016 election.

           40. I do not believe I did anything wrong that would cause my vote to not be counted.




                                                          3


Confidential                                                                                           CCNY-006323
               Case 1:17-cv-06770-AJN-SN Document 135-9 Filed 09/25/19 Page 4 of 5



           41. My experience in November 2016 discouraged me from voting, and I did not vote in the

                2018 elections.

           42. I am Latina.

           43. Tioga County is almost exclusively white.

           44. Since moving to Tioga County in 2013, I have experienced numerous acts of subtle and

                open racism.

           45. Shortly after moving into our new home at 27 Dover Drive, we were greeted by

                neighbors who said words to the effect of “Oh, you people moved up here.” The tone of

                the statement made me feel uncomfortable and unwelcome.

           46. While living in Tioga County, my family members and I have been denied service or

                given what I perceive to be inferior service in public accommodations such as restaurants

                and shops, for example by being seated in the back of restaurants and being refused

                assistance in shops.

           47. I am concerned that race may have played a role in my being disenfranchised in the

                November 2016 election.

           48. The previous residents of 27 Dover Drive whose names were still listed in the poll book

                on Election Day in November of 2016 are white.

           49. I am not confident that my vote would be counted in a future election in Tioga County.

           50. I plan to move to Texas within a few weeks.

           51. After moving, I plan to register to vote at my new address in Texas. I expect that I will

                have a better experience voting in Texas than I have had in Tioga County.

           52. I declare under penalty of perjury that the foregoing is true and correct.




                                                         4


Confidential                                                                                       CCNY-006324
               Case 1:17-cv-06770-AJN-SN Document 135-9 Filed 09/25/19 Page 5 of 5




          Executed this   5cJ   day of June, 2019, in Endicott, New York.




                                                      5


Confidential                                                                    CCNY-006325
